Filed 9/8/22 P. v. Chavez CA4/1

                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D079428

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCD274047)

 ANDREW OMAR CHAVEZ,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Daniel F. Link, Judge. Affirmed as modified.
         Matthew A. Lopas, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Charles C. Ragland, Assistant Attorney General, Eric A.
Swenson and Felicity A. Senoski, Deputy Attorneys General, for Plaintiff and
Respondent.
      Defendant Andrew Omar Chavez pleaded guilty to assault with a
deadly weapon (count one) (Pen. Code, § 245, subd. (a)(1)),1 a serious felony,
and assault by means of force likely to produce great bodily injury (count
three) (§ 245, subd. (a)(4)), a nonserious felony. Pursuant to the plea
agreement, Chavez was to complete a domestic violence recovery program
(DVRP); upon successful completion of the DVRP, he would be permitted to
withdraw his guilty plea to count one and that count would be dismissed.
After over three years had passed and Chavez had not yet completed DVRP,
the court declined to allow Chavez more time to do so. The prosecutor agreed
to dismiss count three, the nonserious felony of assault by means of force
likely to produce great bodily injury. Chavez was convicted of count one,
assault with a deadly weapon. The court imposed three years of formal
probation on certain terms and conditions, including that Chavez complete
DVRP and comply with a criminal protective order protecting the victim of
Chavez’s assault.
      On appeal, Chavez argues that the three-year probation term must be
stricken and replaced with a two-year term in accordance with Assembly Bill
No. 1950 (2019-2020 Reg. Sess.) (AB 1950)2 because the three-year probation
term for domestic violence under section 1203.097 cannot apply where he did
not commit domestic violence as defined in Family Code section 6211.
Chavez also contends that the criminal protective order issued pursuant to
section 136.2, subdivision (i)(1) is unauthorized and must be stricken because



1     Unless otherwise indicated, statutory references are to the Penal Code.

2       AB 1950 amended section 1203.1 to limit a felony probation term to no
longer than two years, with certain exceptions. Section 1203.1, subdivision
(l)(1) provides that the two-year limit shall not apply to any felony offense
“that includes specific probation lengths within its provisions.”
                                       2
his conviction did not involve domestic violence as defined in section 13700 or
Family Code section 6211. Chavez further argues that the probation
condition requiring that he comply with the protective order must also be
stricken. Finally, Chavez contends that the probation condition requiring
that he complete DVRP must be stricken because the victim of Chavez’s
assault does not qualify as a victim of domestic violence as defined in Family
Code section 6211.
      We conclude that the three-year probation term was improper and that
the order granting probation must be modified to impose a two-year
probation term instead. We further conclude that the trial court erred in
issuing a criminal protective order. The protective order, and the probation
condition requiring that Chavez comply with the protective order, must be
stricken. Finally, the DVRP probation condition must also be stricken.
              FACTUAL AND PROCEDURAL BACKGROUND
      This case arises from Chavez’s attempt to stab FMD, the boyfriend of
Chavez’s wife, TM, from whom Chavez is separated. Chavez and TM have
one child together. In August 2017, FMD and TM went to meet Chavez to
pick up the child. Chavez followed TM out to the car where FMD was
waiting. Chavez approached FMD and tried to stab him with a kitchen knife.
FMD backed up and Chavez tried to stab him again. After FMD retreated to
the middle of the street, Chavez stabbed FMD’s car in the right rear bumper
      In October 2017, Chavez was charged with assault with a deadly
weapon, with an allegation that Chavez used a dangerous and deadly weapon
in the commission of that crime (count one) (§ 1192.7, subd. (c)(23)), and




                                       3
vandalism (count two) (§ 594, subd. (a)(b)(2)(A)). The only named victim is
FMD.3
      In March 2018, Chavez pleaded guilty to count one, assault with a
deadly weapon, without the dangerous and deadly weapon allegation.
Chavez also pleaded guilty to count three, assault by means of force likely to
produce great bodily injury, which was added by interlineation. The plea
agreement states, “CTS @ plea, set out PHS to do DVRP, w/ successful
completion, and N/S/S w/draw plea to ct 1 & dismiss that count — dismiss
balance.”
      At the change of plea hearing on March 21, 2018, the court confirmed
Chavez’s understanding of the plea agreement:
            “The form says that you are pleading guilty to count 1 and
            then an amended count 3 that the court will add by oral
            interlineation. So you’re pleading guilty to count 1, assault
            with a deadly weapon. You’re pleading guilty to an
            amended count 3, assault by means of force likely to
            produce great bodily injury.

            “In exchange for your plea, then we will set out sentencing
            for you to enroll in and get started with the domestic
            violence recovery program. With your successful
            completion of that, you’ll—there’s an agreement that you
            will be released today. With your successful completion of
            that, it will be credit for time served, you may withdraw
            your plea to count 1, and that count will be dismissed, and
            then you’ll just have count 3, which is a nonviolent,
            nonserious felony, instead of a serious felony, and then the
            balance of the charges will be dismissed.

            “Is that your understanding?”



3     The charges named the victim as “DM,” omitting FMD’s first name and
transposing his middle and last names. However, the victim’s name was
corrected on the record at sentencing to reflect his true name, FMD.
                                          4
      Chavez confirmed that this was his understanding of the plea
agreement. There was no discussion regarding what would happen if Chavez
were to fail to successfully complete DVRP. The court accepted Chavez’s
guilty plea to count one, assault with a deadly weapon and count three,
assault by means of force likely to produce great bodily injury.
      More than three years later, after a series of review hearings and a
number of continuances to allow Chavez more time to complete DVRP,
Chavez had still not completed DVRP. At sentencing on August 30, 2021,
defense counsel reminded the court that when Chavez pleaded guilty to
assault with a deadly weapon and assault by means of force likely to produce
great bodily injury, he was given an opportunity to earn a nonstrike and
withdraw his guilty plea to assault with a deadly weapon, by completing
DVRP. Defense counsel informed the court that Chavez had completed
approximately 46 DVRP sessions; however, the classes were stopped for some
period of time because of the COVID-19 pandemic, and Chavez had not yet
re-enrolled. Counsel asked the court to allow Chavez one final opportunity to
complete the remaining classes, which were fewer than 20. The prosecutor
argued that Chavez pleaded guilty in March 2018 and that he had time to
complete DVRP prior to the COVID-19 pandemic. The court declined to allow
Chavez more time to complete DVRP.
      After this discussion, defense counsel requested that Chavez be
permitted to withdraw his guilty plea to count three, assault by means of
force likely to produce great bodily injury, because it was contemplated at the
time he pleaded guilty that he would be sentenced on only one felony. The
court agreed that because Chavez would be receiving a strike for count one,
assault with a deadly weapon, it would be appropriate to dismiss count three.
The prosecutor agreed and asked the court to dismiss that count.


                                       5
      A probation report recommended a three-year term of probation and
the prosecutor agreed, arguing that Chavez’s offense fell within the domestic
violence context. Defense counsel argued that probation should be limited to
two years because the named victim, FMD—Chavez’s estranged wife’s new
boyfriend—did not qualify as a victim of domestic violence as defined in the
Family Code, and thus, a three-year term of probation was not authorized.
Defense counsel noted that there had been no violence committed against the
mother of Chavez’s child or his child and that the altercation that formed the
basis of the offense “was not a domestic violence incident.”
      The court disagreed and imposed a three-year term of probation,
finding that Chavez’s offense was “domestic violence related” because the
assault on the victim “happened in front of the person who he had a
relationship with and the child as well.” The court also ordered Chavez to
complete DVRP (probation condition 10(b)), disagreeing with Chavez’s
attorney that participation in DVRP may be imposed only where the
defendant had a domestic violence relationship with the named victim.
Finally, the court issued a protective order protecting FMD, pursuant to
section 136.2, subdivision (i)(1), and imposed probation condition 10(d)
requiring that Chavez comply with the protective order.
                                DISCUSSION
      Chavez contends that the three-year probation term must be stricken
and replaced with a two-year term in accordance with AB 1950. Chavez also
argues that the criminal protective order that the trial court issued pursuant
to section 136.2, subdivision (i)(1) is unauthorized and that the probation
condition requiring that he comply with the protective order must be
stricken. Finally, Chavez contends that the probation condition requiring
that he complete DVRP must be stricken.


                                       6
      We conclude that the three-year probation term was improper and that
the order granting probation must be modified to impose a two-year
probation term instead. We also conclude that the criminal protective order
and the probation condition requiring Chavez to comply with that order must
be stricken. Finally, we conclude that the probation condition requiring
Chavez to complete DVRP must be also be stricken.

                        A. Three-Year Probation Term
      Chavez contends that the three-year probation term must be replaced
with a two-year term in accordance with AB 1950. The People argue that due
to the nature of Chavez’s conviction, he qualified for an exception to AB 1950
that authorizes a longer term when the offense of conviction includes a
specific term of probation within its provisions. The People contend that the
probation term for a domestic violence offense under section 1203.097
applies. We agree with Chavez.
      AB 1950 went into effect on January 1, 2021. (Cal Const., art. IV, § 8,
subd. (c).) It amended section 1203.1 to limit a felony probation term to no
longer than two years, with certain exceptions. Section 1203.1, subdivision
(l)(1) provides that the two-year limit shall not apply to any felony offense
“that includes specific probation lengths within its provisions.”
      Section 1203.097 specifies conditions of probation, including a specific
probation length for crimes of domestic violence: “(a) If a person is granted
probation for a crime in which the victim is a person defined in Section 6211
of the Family Code, the terms of probation shall include all of the following:
(1) A minimum period of probation of 36 months, which may include a period
of summary probation as appropriate.”




                                        7
      Section 6211 of the Family Code provides:
         “ ‘Domestic violence’ is abuse perpetrated against any of the
         following persons:

               “(a) A spouse or former spouse.

               “(b) A cohabitant or former cohabitant, as defined in
               Section 6209.

               “(c) A person with whom the respondent is having or
               has had a dating or engagement relationship.

               “(d) A person with whom the respondent has had a
               child, where the presumption applies that the male
               parent is the father of the child of the female parent
               under the Uniform Parentage Act (Part 3
               (commencing with Section 7600) of Division 12).

               “(e) A child of a party or a child who is the subject of
               an action under the Uniform Parentage Act, where
               the presumption applies that the male parent is the
               father of the child to be protected.

               “(f) Any other person related by consanguinity or
               affinity within the second degree.”

      The interpretation of a statute presents a question of law, which we
review de novo. (Searles Valley Minerals Operations, Inc. v. State Bd. of
Equalization (2008) 160 Cal.App.4th 514, 520.)
      As noted, the only named victim of Chavez’s assault conviction was
FMD. The People concede that Chavez does not have a relationship with
FMD that would qualify FMD as a domestic violence victim as statutorily
defined by Family Code section 6211. The People nonetheless argue that
Chavez was convicted of a crime involving domestic violence and that the
term “victim” is broadly construed. According to the People, “a victim of a
domestic violence related incident cannot be viewed any differently from a

                                        8
victim who has a statutorily defined relationship with the defendant . . . .”
We disagree.
      When construing a statute “ ‘[w]e begin with the words of a statute and
give these words their ordinary meaning.’ [Citation.] ‘If the statutory
language is clear and unambiguous, then we need go no further.’ ” (People v.
Sinohui (2002) 28 Cal.4th 205, 211.) Section 1203.097, subdivision (a)(1) is
clear that the prescribed 36-month probation term applies if a person is
granted probation “for a crime in which the victim is a person defined in
Section 6211 of the Family Code.” (See People v. Cates (2009)
170 Cal.App.4th 545, 550 (Cates) [“We hold the language of section 1203.097
is not ambiguous . . .”].) In order for section 1203.097 to apply, the defendant
need not be charged with specified domestic violence crimes such as infliction
of corporal injury on a former cohabitant (§ 273.5); section 1203.097
“encompasses defendants convicted of any crime of ‘abuse’ so long as the
victim is a person identified in Family Code section 6211.” (Cates, at p. 550,
italics added [applying section 1203.097 where defendant convicted of the
“generic crime” of assault on his former girlfriend].) FMD does not come
within any of the categories of persons listed in Family Code section 6211
who qualify as victims of domestic violence. The three-year probation term
prescribed for domestic violence offenses under section 1203.097 cannot apply
where the victim of Chavez’s assault is not a person identified in Family Code
section 6211.
      The People argue that in the event that we conclude that imposition of
a three-year term of probation was improper, we should remand the case for
resentencing rather than order the term reduced to two years. Chavez
contends that reducing the probation term to two years would deprive the
superior court and the parties from determining the status of probation “at


                                       9
the time it was terminated.” However, Chavez’s term of probation began on
August 30, 2021. Therefore, it appears that the two-year term has not yet
terminated.
      The cases that the People cite in which the Courts of Appeal have
remanded for resentencing are distinguishable. In People v. Sims (2021)
59 Cal.App.5th 943 and People v. Scarano (2022) 74 Cal.App.5th 993,
AB 1950 was enacted while the appeals were pending. (Sims, supra, at
p. 956; Scarano, supra, at p. 999.) Further, Scarano involved a plea
agreement to a five-year probation term, requiring remand to afford the trial
court and the prosecution the opportunity to withdraw from the original plea
agreement. (Scarano, supra, at p. 999.) People v. Stamps (2020) 9 Cal.5th
685 also involved a plea agreement for a specified term, which included a
prior serious felony enhancement. While the defendant’s appeal was
pending, a new law went into effect permitting the trial court to strike the
felony enhancement. Thus, remand was necessary to allow the defendant the
opportunity to ask the court to exercise its discretion to strike the
enhancement. (Id. at p. 692.)
      In this case, the three-year probation term was not part of a plea-
bargained sentence and AB 1950 was in effect at the time of sentencing.
Further, the court ordered a three-year term because it believed that Chavez
came within the exception to AB 1950, finding that Chavez’s offense was
“domestic violence related,” not because it did not believe that AB 1950
applied. For the reasons discussed above, the court erred in imposing a
three-year term of probation; the court should have imposed a two-year term
of probation under AB 1950. Accordingly, the order granting probation must
be modified to impose two years of probation instead of three years.




                                       10
  B. Protective Order and Probation Condition Requiring Compliance with
                              Protective Order

      Chavez argues that the criminal protective order that the trial court
issued pursuant to section 136.2, subdivision (i)(1) is unauthorized because
his conviction does not involve domestic violence as defined in section 13700
or Family Code section 6211. Chavez also contends that the probation
condition requiring that he comply with the protective order must be
stricken. The People argue that the protective order and probation condition
are authorized because “FMD was actually assaulted during a domestic
violence incident and was therefore a victim within the meaning of section
136.1 [sic], subdivision (i)(1).” We agree with Chavez.
      Section 136.2, subdivision (i)(1) provides in relevant part:
         “When a criminal defendant has been convicted of a crime
         involving domestic violence as defined in Section 13700 or
         in Section 6211 of the Family Code, . . . the court, at the
         time of sentencing, shall consider issuing an order
         restraining the defendant from any contact with a victim of
         the crime. . . .”

      Section 13700 defines domestic violence as follows:
         “(b) ‘Domestic violence’ means abuse committed against an
         adult or a minor who is a spouse, former spouse,
         cohabitant, former cohabitant, or person with whom the
         suspect has had a child or is having or has had a dating or
         engagement relationship. . . .”

      Section 6211 of the Family Code, as noted above, defines domestic
violence as follows:
         “ ‘Domestic violence’ is abuse perpetrated against any of the
         following persons:




                                       11
               “(a) A spouse or former spouse.

               “(b) A cohabitant or former cohabitant, as defined in
               Section 6209.

               “(c) A person with whom the respondent is having or
               has had a dating or engagement relationship.

               “(d) A person with whom the respondent has had a
               child, where the presumption applies that the male
               parent is the father of the child of the female parent
               under the Uniform Parentage Act (Part 3
               (commencing with Section 7600) of Division 12).

               “(e) A child of a party or a child who is the subject of
               an action under the Uniform Parentage Act, where
               the presumption applies that the male parent is the
               father of the child to be protected.

               “(f) Any other person related by consanguinity or
               affinity within the second degree.”

      We review this matter of statutory interpretation de novo. (Babalola v.
Superior Court (2011) 192 Cal.App.4th 948, 956.)
      As discussed above, Chavez was not convicted of a crime involving
domestic violence as defined in Section 6211 of the Family Code. Section
13700 is similarly unambiguous in defining domestic violence and who, in
relation to the defendant, may be considered a victim of domestic violence.
As noted, FMD is the only named victim of Chavez’s offense and he does not
qualify as a domestic violence victim as statutorily defined by section 13700.
      The People appear to argue that Chavez’s conduct directed toward
FMD rendered TM a victim of domestic abuse, urging that “given [Chavez’s]
violent conduct toward FMD, it cannot be said that TM was not in reasonable
fear [Chavez] would inflict serious bodily injury on FMD during the
confrontation.” (Citing § 13700 [defining “abuse” as “intentionally or

                                       12
recklessly causing or attempting to cause bodily injury, or placing another
person in reasonable apprehension of imminent serious bodily injury to
himself or herself, or another”].) The People further contend that Chavez’s
offense cannot be insulated from the domestic violence category on the
ground that “he did not commit an act of violence directly on his estranged
wife or child.” The cases on which the People rely are distinguishable and
demonstrate that in order for a protective order to issue under section 136.2,
subdivision (i)(1), the defendant must be charged with a crime involving
domestic violence against a person with whom the defendant has a domestic
relationship as defined by section 13700 or Family Code section 6211.
      People v. Beckemeyer (2015) 238 Cal.App.4th 461 (Beckemeyer) clearly
involved an offense against a domestic violence victim. The defendant was
convicted of attempted murder of his girlfriend. (Id. at p. 464.) The
defendant was also convicted of assault against his girlfriend’s son, arising
from the same incident. (Id. at p. 464.) The trial court issued a protective
order pursuant to section 136.2, subdivision (i)(1), protecting both the
girlfriend and the girlfriend’s son. (Beckemeyer, at p. 463.) The defendant
argued that the protective order must be stricken as to the girlfriend’s son
because, unlike the girlfriend herself, her son did not qualify as a domestic
violence victim. (Ibid.)
      The Court of Appeal noted that “section 136.2[, subdivision ](i)(1)
authorizes a postconviction restraining order (1) when the crime qualifies as
a ‘domestic violence’ crime, and (2) the protected person qualifies as a
‘victim.’ ” (Beckemeyer, supra, 238 Cal.App.4th at p. 466.) First, because the
defendant had been dating the girlfriend, he committed a crime that qualified
as domestic violence. (Ibid., citing § 13700, subd. (b) [“domestic violence”
includes abuse committed against a person with whom the defendant has had


                                       13
a dating relationship].) Second, the girlfriend’s son qualified as a “victim”
because even though the son was not in a statutorily defined domestic
relationship with the defendant, the defendant actually assaulted the son
and was convicted of a crime against the son committed during the domestic
violence incident against the girlfriend. (Ibid., citing § 136 [for purposes of a
section 136.2 protective order, defining “victim” as any person against whom
there is reason to believe a crime has been committed].) Thus, the court
affirmed the protective order as to the girlfriend’s son. (Beckemeyer, at p.
467.)
        In People v. Race (2017) 18 Cal.App.5th 211 (Race), the defendant
sexually assaulted his daughter and niece and was charged with two counts
of lewd and lascivious acts on a child under the age of 14. (Id. at p. 215.) He
pled no contest to the lesser offense of attempted lewd and lascivious acts on
a child under the age of 14 committed as to his niece, but not to the offense
against his daughter. The plea agreement included a Harvey4 waiver. (Race,
at pp. 215-216.) At sentencing, the court issued a protective order pursuant
to section 136.2, subdivision (i)(1) as to both the defendant’s daughter and
niece. (Race, at p. 213.) The defendant argued that the court erred in issuing
the protective order as to his daughter. Although there was no dispute that
the defendant’s daughter qualified as a person with whom the defendant had
a domestic relationship, the defendant argued that because he had not been
convicted of any offense with respect to his daughter, she was not a “victim.”
(Ibid.) The Court of Appeal disagreed, concluding that “section 136 defines a
‘victim’ in a broad enough manner in which to include a victim of a charged
count of which defendant does not stand convicted so long as the court had
some competent evidence before it with which to conclude there was reason to


4       People v. Harvey (1979) 25 Cal.3d 754.
                                        14
believe the individual was a victim of a broadly defined domestic-violence-
related offense involving harm or attempted harm such that a criminal
protective order should be issued.” (Id. at p. 216.)
      In both Beckemeyer and Race, the defendant was charged with an
offense in which the victim qualified as a person with whom the defendant
had a domestic relationship. In Beckemeyer, the defendant’s girlfriend was
the victim, and the defendant was charged and convicted of attempted
murder of the girlfriend. While the girlfriend’s son did not have a domestic
relationship with the defendant, he qualified as a victim subject to a
protective order under section 136.2 because, as noted, the defendant
assaulted the son in the course of committing the domestic violence offense
against the girlfriend. In Race, the defendant’s daughter was a victim and
the defendant was charged with sexual assault against the daughter; the fact
that he was not ultimately convicted of that offense did not preclude the
issuance of an order protecting the daughter.
      In this case, Chavez was not charged with committing a crime against
TM or against Chavez’s and TM’s child—the only people present during the
assault who would qualify as having a domestic relationship with Chavez.
Rather, as discussed above, FMD was the only named victim of Chavez’s
assault and FMD was not in a statutorily defined domestic relationship with
Chavez. Section 136.2, subdivision (i)(1) authorizes a postconviction
restraining order only when the crime qualifies as a domestic violence crime,
and the protected person qualifies as a victim. (Beckemeyer, supra,
238 Cal.App.4th at p. 466.) The trial court thus erred in issuing an order of
protection against Chavez protecting FMD. The protective order must
therefore be stricken.




                                       15
      Because the trial court erred in issuing a protective order protecting
FMD under section 136.2, subdivision (i)(1), probation condition 10(d)
requiring Chavez to comply with the protective order must also be stricken.

C. Probation Condition Requiring Completion of Domestic Violence Recovery
                                  Program

      Chavez contends that the probation condition requiring that he
complete DVRP, pursuant to section 1203.097, must be stricken because the
victim of Chavez’s assault does not qualify as a victim of domestic violence as
defined in Family Code section 6211. The People again argue that although
FMD does not qualify as a domestic violence victim as statutorily defined in
Family Code section 6211, FMD should nevertheless be considered a victim
for purposes of section 1203.097 because Chavez assaulted FMD in TM’s
presence. Alternatively, the People argue that even if the DVRP condition
was not mandated by section 1203.097, the court had discretion to impose it
under section 1203.1. We conclude that the DVRP condition must be
stricken.
      As an initial matter, in response to our request for additional briefing
regarding whether Chavez is estopped from challenging the trial court’s
imposition of a condition that he complete DVRP, the People argue that
Chavez is estopped from challenging the DVRP condition because he agreed
to complete DVRP as part of his plea agreement in exchange for the dismissal
of count one, the serious felony assault with a deadly weapon. The People
further contend that Chavez obtained the benefit of his plea agreement by
being afforded a significant opportunity to do so. While Chavez did agree to
complete DVRP as part of his plea agreement, we conclude that he did not
obtain the benefit of the plea agreement.


                                      16
      “[D]efendants are estopped from complaining of sentences to which
they agreed.” (People v. Hester (2000) 22 Cal.4th 290, 295.) “ ‘Where
defendants have pleaded guilty in return for a specified sentence, appellate
courts are not inclined to find error even though the trial court acts in excess
of jurisdiction in reaching that figure, . . . . The rationale behind this policy is
that defendants who have received the benefit of their bargain should not be
allowed to “trifle with the courts” by attempting to better the bargain through
the appellate process.’ ” (People v. Couch (1996) 48 Cal.App.4th 1053, 1056.)
      Chavez pled guilty to assault with a deadly weapon and assault by
means of force likely to produce great bodily injury. The plea agreement
provided that sentencing would be continued and Chavez would be released
from custody in order to afford him the opportunity to complete DVRP; if
Chavez successfully completed DVRP, he would be permitted to withdraw his
guilty plea to count one—the serious felony (strike offense) of assault with a
deadly weapon, and would be convicted of only count three—the nonserious
felony of assault by means of force likely to cause great bodily injury. While
Chavez received a benefit of this plea agreement in that he was released from
custody and had a period of more than three years to complete DVRP, he did
not receive the benefit of the bargain. Because Chavez did not successfully
complete DVRP, the People were not obligated to move to dismiss count one.
These were the essential terms of the plea agreement. Thus, neither party
received the benefit of the plea bargain. Additionally, Chavez did not agree
to complete DVRP as a “specified sentence”—i.e., he did not plead guilty in
exchange for a guaranteed sentence that included DVRP—and there was no
implicit agreement that Chavez would still be required to complete DVRP if
he failed to do so within the time that he was afforded before sentencing.




                                        17
Chavez is therefore not estopped from challenging the DVRP condition on
appeal.
      Section 1203.097 specifies conditions of probation for crimes of domestic
violence: “(a) If a person is granted probation for a crime in which the victim
is a person defined in Section 6211 of the Family Code, the terms of probation
shall include the following: . . . (6) Successful completion of a batterer’s
program . . . .”
      As discussed above, Chavez was not convicted of a crime involving
domestic violence as defined in Section 6211 of the Family Code because
FMD—the only named victim of Chavez’s offense—does not come within any
of the categories of persons listed in Family Code section 6211 who qualify as
victims of domestic violence. Thus, probation condition 10(b) requiring that
Chavez complete DVRP was unauthorized under section 1203.097.
      Section 1203.1 grants the court discretion to impose reasonable
conditions of probation:
          “(j) The court may impose and require any or all of the
          terms of imprisonment, fine, and conditions specified in
          this section, and other reasonable conditions, as it may
          determine are fitting and proper to the end that justice may
          be done, that amends may be made to society for the breach
          of the law, for any injury done to any person resulting from
          that breach, and generally and specifically for the
          reformation and rehabilitation of the probationer . . . .”

      While section 1203.1 gives the court discretion to impose reasonable
probation conditions, the People cite no cases in which a court has imposed a
probation condition requiring the completion of DVRP, under section 1203.1.
Further, the record demonstrates that section 1203.1 was not the statutory
basis for the court’s order that Chavez complete DVRP. Not only did the
court find that DVRP was proper because Chavez’s offense occurred in the


                                        18
presence of his wife and his child, but the order granting probation indicates
that Chavez was ordered to complete a “Batterer’s Program” per section
1203.097.
      Because the trial court erred in imposing probation condition 10(b)
requiring that Chavez complete DVRP under section 1203.097, that condition
must be stricken.
                                DISPOSITION
      The order granting probation is modified to impose a two-year
probation term instead of a three-year probation term. The criminal
protective order is stricken. Probation condition 10(d) requiring that Chavez
comply with the protective order is stricken. Probation condition 10(b)
requiring that Chavez complete DVRP is also stricken. The order is affirmed
in all other respects.


                                                    AARON, Acting P. J.

WE CONCUR:

IRION, J.

DATO, J.




                                      19